Citation Nr: 1717512	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-27 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an upper arm condition, claimed as a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to November 1971.

This appeal comes before the Board of Veterans Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing sitting at the RO in New Orleans, Louisiana. A transcript of the hearing is of the record. 

In September 2016, the Board found that new and material evidence was received and reopened the claim. The Board also remanded the claim for an addendum opinion regarding the etiology of the Veteran's left shoulder disability. However, upon review of the record, the Board finds that an additional remand for an addendum opinion is necessary. See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, in September 2016 the Board remanded this matter for an addendum opinion. Accordingly, an addendum VA opinion was furnished in October 2016. However, upon review of the record, the Board finds that an additional addendum opinion is needed.

The examiner opined that the "condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness." The examiner supported his opinion by stating that the Veteran was seen in May 1971 for complaints of a pulled left shoulder, but that there were no additional notes in the Veteran's service treatment records regarding the left shoulder. However, as noted in the Board's previous Remand, the absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Instead, service connection may be granted where there is a current diagnosis, credible evidence of an in-service event or injury, and a sound basis upon which to attribute the post-service findings to the injury or event in service. See Hensley, 5 Vet. App. at 159; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Thus, the Board remands this matter for an addendum opinion that is supported by thorough rationale and a complete history of the Veteran's left shoulder disability, as directed by the Board's previous Remand. See Stegall, 11 Vet. App. at 270-71.

Additionally, the VA examiner's October 2016 addendum opinion notes that during an October 1972 VA examination, the Veteran reported recurrent dislocations of the left shoulder and that the initial dislocation occurred prior to entering service. Furthermore, the October 1972 VA examination report notes a diagnosis of recurrent dislocation of the left shoulder by history. In this case, a left shoulder disability was not noted upon entry into active duty service. As such, the presumption of soundness attaches and to rebut the presumption of soundness there must be clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation. 

Thus, upon remand, the Board seeks an opinion as to the etiology of the Veteran's left shoulder disability, specifically addressing the question of whether the Veteran's left shoulder disability clearly and unmistakably preexisted service and, if so, whether the preexisting left shoulder disability was clearly and unmistakably not aggravated by the Veteran's military service. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding and relevant VA and/or private treatment records. Should they exist, associate such records with the Veteran's electronic claims file.

2. After undertaking the development listed above to the extent possible, obtain an addendum opinion from the examiner who provided the October 2016 VA examination, or another appropriate medical physician if the examiner is unavailable. The claims file, to include this Remand and the July 2016 Travel Board hearing transcript, must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following questions: 

(a) Did the Veteran's left shoulder disability clearly and unmistakably (obviously or manifestly) exist prior to entrance into service? 

The examiner is directed to the October 1972 VA examination report.

(b) If it is the VA examiner's opinion that the left shoulder disability clearly and unmistakably preexisted service, was any preexisting left shoulder disability clearly and unmistakably (obviously or manifestly) not aggravated (not permanently worsened beyond the natural progression) during active service? 

Note: The term "aggravated" means an increase in severity of the underlying disability that is not due to the natural progress of the disease. 

(c) If the VA examiner concludes that there is no clear and unmistakable evidence that the Veteran's left shoulder disability existed prior to service and was not aggravated by service, the VA examiner should then provide the following opinion: 

Is it at least as likely as not (50 percent or more probability) that the left shoulder disability is related to or the result of the Veteran's service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against. 

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to a May 1971 service treatment record indicating that the Veteran was treated for a rotator cuff injury of his left shoulder.

In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's testimony. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau, 492 F.3d at 1377.
Again, the absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. See Ledford, 3 Vet. App. at 89 .

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

